                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT JOHNSON,

                Plaintiff,

         v.                                            Case No. 17-cv-714-JPG-GCS

 UNITED STATES OF AMERICA and
 FEDERAL BUREAU OF PRISONS,

                Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with

prejudice.

DATED: February 15, 2019

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
